1

                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF ILLINOIS

United States of America,

Plaintiff,                                    Case No.    3:14-CR-30110-001-DRH

             v.

 Jody Wooters,

Defendant,

=========================

Gilster Mary Lee Corporation,

                  Garnishee.


                               GARNISHEE ORDER

      A Writ of Continuing Garnishment, directed to Garnishee, has been duly

issued and served upon the Garnishee.          Pursuant to the Writ of Continuing

Garnishment, the Garnishee filed an Answer on October 16, 2018, stating that at

the time of the service of the Writ they had in their possession or under their control

personal property belonging to and due Defendant.

      On October 19, 2018, the Defendant was notified of his right to a hearing and

has waived his right to a hearing.

      IT IS ORDERED that Garnishee pay $25.00 per pay period of the

Defendant’s net wages to Plaintiff, and continue said payments until the debt to the

Plaintiff is paid in full or until the Garnishee no longer has custody, possession or
2

control of any property belonging to the Debtor or until further Order of this Court.

      Payments are to be made payable to the Clerk of the District Court, 750

Missouri Avenue, East St. Louis, Illinois 62201.

      The Plaintiff is to provide a copy of this Order to the Garnishee.

      IT IS SO ORDERED.

                                                     Judge Herndon
                                                     2018.10.18
                                                     13:25:44 -05'00'
                                                    United States District Judge
